Order affirmed, with ten dollars costs and disbursements. This *717court has held that under rule 104 of the Rules of Civil Practice, affidavits may be used on a motion to strike out an answer as sham. (Liberty Investing Corp. v. Huntington Investing Corp., 224 App. Div. 867.) Rule 112 of the Rules of Civil Practice is not applicable to the state of facts presented here, and reference thereto in the notice of motion and the order is disregarded as immaterial. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.